Title: From Louisa Catherine Johnson Adams to Thomas Boylston Adams, 7 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Thomas Boylston


				
					
					Washington 7th. January 1819
				
				Accept my sincere thanks for your very kind Letter, and your still more kind wishes on the return of the Season of congratulation, which are reciprocated by us all with the utmost pleasure—Many, many years of unmixed felicity I trust are yet in store for you, to be enjoyed in the bosom of your family—I am sorry my Sister has been so long unwell; but these colds attended with Sore Throats have been very prevalent here also throughout the winter, but have hitherto not been thought dangerous tho’ very tedious. Mr Otis tells me that Mrs. Quincy has likewise suffered considerably from the same cause, I hope however they have both recovered entirely—On the subject of the Legacy I should like to purchase three shares at 25 dollars a Share, in a company or society of which Mr. de Grand wrote to Mr. Adams,—in the names of my three boys; and the remainder I will thank you to send to me here if you can do it with convenience—Susan has called on me once, but she has got so far from me and my horses have such an aversion to hills, I fear I shall not see anything of her till the fine weather comes—Her situation will indeed be pitiable should any thing happen to Mr. Clark whose health is very precarious, although he is considered better since his journey—Should he live any time he is incapable of service in the Navy, and I cannot concieve how he is to support his family—I perfectly agree with you as it regards the allowance of George, and I have repeatedly heard Mr. A say that though he would not wish to encourage extravagance, he would have his Sons set upon such a footing, as would prevent the necessity of their commiting a mean action—As to eoconomy I understand it too little to be able to talk or write about it, and you have known me long enough to have seen, that I have an inveterate aversion to the screwing system, and I scarcely ever saw any real good result from your old Guardian’s theory—which has a tendency to narrow both the heart and the mind, and to chill all the generous sensibilities of our natures—Prudence it is necessary to inculcate, to insure us from the evils of poverty, and at the same time to enable us to gratify the best feelings of which we are susceptibleAs I seem to be prosing more than I am inclined to think you will like, I will hasten to assure you of the affectionate esteem of your Sister
				
					L. C. A.
				
				
					P.S. Your Brother is anxiously impatient to hear from you—I am ashamed to send this Letter it is so full of omissions—but if I try I shall not do better therefore you must put up with it—
				
			